Case 0:21-cv-61660-RS Document 1-3 Entered on FLSD Docket 08/10/2021 Page 1 of 5




         EXHIBIT C
    Case 0:21-cv-61660-RS Document 1-3 Entered on FLSD Docket 08/10/2021 Page 2 of 5
                                      Case Number: CACE-21-014597 Division: 25
Filing # 1.31050034 E-Filed 07/20/2021 04:19:58 PM
                                                                                                  6 2021


                                                                IN T.H.E CIRCUIT COURT OF 'THE ~
                                                                17TI; JUDICIAL CIRCUIT IN AND FOR
                                                                BROWARD COUNTY, FLORIDA

        ANTOINE CHERY,                                          CASE NO.:

                Plaintiff,

        vs_

        THE PEP BOYS-MANNY,
        MOE & JACK LLC, a foreign
        limited liability company,

                Defendant.


                                                     SUMMONS
        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

              YOU ARE COMMANDED to serve this Summons and a copy of the Complai.nt, Request
        for Admissions, Interrogatories, and Request to Produce in this action on Defendant:

                               THE PEP BOYS-MANNY, MOE & JACK LLC_--'
                                   -       By serving its Registered Agent::
                                           Corporation Service Con,pany
                                                  1201 Hays Street
                                                Tallahassee, FL 32301

                EACH Defendant is required to serve written defenses to the Complaint or Petition on
        Plaintiffs Attorney whose address is:

                                             Ron Vinograd, Esquire
                                        STEINGER, GREENE & FEINER
                                              2727 NW 62nd Street,
                                            Fort LauderdaTe, FL 33309
                                           Telephone: (954) 491-7701,

        within twenty (20) days after service. of this Summons on that Defendant, exclusive of the day of
        service, and to file the original of the defenses with the Clerk of this Court either before service .on.
        P.laintiffs Attorney or immediately thereafter. If a Defendant fails to do so, a default will be
        entered against that Defendant for the relief demanded in the Complaint or Petition.
                                                                                     ~CQ ,
        DATED on             JUL 23 2021                        Clerk of the~ ~~~g~U'
                                                                                  1~ 'k   ~   y
                                                                                              ~
                                                                Brenda D. S~,`
                                                                               i
                                                                           ~ ~''
                                                                BY:         V~k_              ~

          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CUkgWj,,'A0ij-0F4WWh5 PM.****
        Case 0:21-cv-61660-RS Document 1-3 Entered on FLSD Docket 08/10/2021 Page 3 of 5

`   Filing # 131050034 E-Filed 07/20/2021 04:19:58 PM

                                                                 IN THE CIRCUIT COURT OF THE
                                                                 17T'l JUDICIAL CIRCUIT IN AND FOR
                                                                 BROWARD COUNTY, FLORIDA

            ANTOINE CHERY,                                       CASE NO.:

                   Plaintiff,

            vs.

            THE PEP BOYS-MANNY,
            MOE & JACK LLC, a foreign
            limited liability company,

                   Defendant.
                                                         /




                   COMES NOW, the Plaintiff, ANTOINE CHERY, by and through the undersigned

            counsel, and hereby sues the Defendant, THE PEP BOYS-MANNY, MOE & JACK LLC

            (hereinafter known as PEP BOYS), a foreign limited liability company, and in support thereof

            alleges as follows:

                   1.      This is an action for damages in excess of thii-ty thousand ($30,000.00) dollars.

                   2.      At all times material hereto, the Plaintiff, ANTOINE CHERY, was an individual

            residing in Broward County, Florida.

                   3.      At all times material hereto, the Defendant, PEP BOYS, was a foreign corporation

            authorized to do and doing business in Palm Beach County, Florida.

                   4.      Venue is proper in Broward County as the subject incident took place in Broward

            County, Florida.

                   5.      On or about August 27, 2020, the Defendant, PEP BOYS, owned, maintained

            and/or controlled a Store located at or near 860 State Road-7, in the city of Hollywood, Broward

            County, Florida.




                                                             1
Case 0:21-cv-61660-RS Document 1-3 Entered on FLSD Docket 08/10/2021 Page 4 of 5




             6.    On the above date and time, the Plaintiff, ANTOINE CHERY, was a business

   invitee on the Defendant's property and lawfully on the premises.

             7.    At the aforedescribed time and place, the Plaintiff, while exercising due care and

   caution for his own safety, was shopping at the aforedescribed PEP BOYS location when he was

   caused to fall to the floor due to the careless and negligent manner in which the floors were

   maintained. More specifically, the Plaintiff slipped on an oily substance that was leaking from a

   barrel.

             8.    At all times material hereto, the Defendant, PEP BOYS, by and through its agents

   and/or employees, owed the Plaintiff a duty of reasonable care to maintain the premises in a

   condition reasonably safe for their intended uses and free from all conditions which would render

   them dangerous and unsafe for the Plaintiff, and/or present an unreasonable risk of harm to him in

   his lawful use of the same.

             9.    The Defendant, PEP BOYS, owed the Plaintiff a duty to warn him of the

   aforedescribed dangerous and unsafe condition.

             10.   The Defendant, by and through its employees and/or agents, breached its duty of

   care to the Plaintiff, by committing one or more of the following negligent acts of commission

   and/or omission which proximately caused injury to the Plaintiff as hereinafter alleged more fully:

                      a. The Defendant failed to properly maintain and examine the
                         floors to make sure they were safe and free from liquid and
                         other debris;

                      b. Had Defendant exercised reasonable care in the maintenance
                         of the store floors, it would have discovered the dangerous
                         condition on its floors;

                      c. The Defendant failed to utilize reasonable care in the design,
                         planning, inspection and maintenance of said premises,
                         particularly the floors.

                      d. The Defendant failed to warn the Plaintiff of the dangerous
                         condition it knew or should have known existed on the store
                         floors.

                                                    W
Case 0:21-cv-61660-RS Document 1-3 Entered on FLSD Docket 08/10/2021 Page 5 of 5




                           The Defendant set up a barrel to collect liquid that was
                           leaking a slippery liquid onto the ground creating a slipping
                           hazard.

                       f. the aforedescribed dangerous condition was a regular,
                          reoccurring, and ongoing condition; therefore, Defendant
                          knew, or in the exercise ofreasonable care, should have known
                          ofthe aforedescribed dangerous and hazardous condition.

           11.     The Defendant's aforedescribed acts of negligence proximately caused the injuries

   sustained by the Plaintiff.

           12.     As a direct result of the fall, the Plaintiff has been forced to incur medical bills, has

   suffered bodily injury resulting in severe physical pain and suffering, disability, disfigurement, mental

   anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing

   care and treatment, aggravation of preexisting injuries, if any, and loss of the ability to earn wages.

   These losses are pernanent and contimiing in nature and the Plaintiff will suffer losses in tlie future.

           WHEREFORE, the Plaintiff, ANTOINE CHERY, demands judgment against the

   Defendant, PEP BOYS, for damages, costs and any other relief this Court deems appropriate. The

   Plaintifffurtlier demands trial by juiy as to all issues so triable by right.

                   In compliance with Rule 2.516, all pleadings in this cause shall be served on the

   undersigned by e-mail to RVINOGRADgINJURYLAWYERS.COM.

          DATED this 201h day of July, 2021.


                                                           STEINGER, GREENE & FEINER
                                                           2727 NW 62nd Street
                                                           Fort Lauderdale, FL 33309
                                                           Telephone: (954) 491-7701
                                                           Email: rvinograd@injurylawyers.com
                                                           Email: tcarmona@injurylawyers.com
                                                           Attorney for Plaintiff


                                                           Ron Vinograd, Esquire
                                                           Florida Bar No.: 19157
